DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 18 and 20 recite a “computer-readable storage medium”, which typically covers both transitory and non-transitory medium.  Transitory medium including carrier waves or communication media are viewed as physical characteristics of a form or energy, such a frequency, voltage, or the strength of a magnetic field, defined energy or magnetism, per se, and as such are non-statutory natural phenomena.  O’Reilly, 56 U.S. (15 How.) at 112-14.  Moreover, it does not appear that the claims reciting the signal are encoded with functional descriptive material that fall within any of the categories of the patentable subject matter set forth in § 101.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 5, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomes et al. (USPG 2006/0277043, hereinafter referred to as Tomes).

Regarding claims 3 and 19-20, Tomes discloses a method, device, and computer-readable storage medium, comprising: 
one or more processors (CPU in figures 2-4); 
a storage for storing one or more programs (memory/database in figures 2-4); 
the one or more programs, when being executed by the one or more processors, enable the one or more processors to implement a method for voiceprint creation and registration (CPU and memory including computer-executable instructions included in figures 2-4), wherein the method, device, and computer-readable storage medium, comprises: 
obtaining a speech request sent by a user(figure 11, steps 362-368, prompting the user to input a speech utterance used to create a voiceprint; also see figure 7); 
process in figure 6 and/or paragraphs 76-80; determine that the user is an already enrolled user); 
prompting to create a voiceprint and register, if an ID for the user is not identified (figure 11, steps 362-368, prompting the user to input a speech utterance used to create a voiceprint; also see figure 7); 
generating an ID for the user (paragraph 81 and/or figure 8, “… at step 310, the identity verifier 92 performs identity verification process 73.  If the identity of the user cannot be verified at step 350, the IVR system 50 connects the user to an operator for assistance at step 352.  However, if the user's identity has been successfully verified, the provider 94 assigns to the user an enrolment identifier at step 354”) (process in figure 11, generate voiceprint model for the new user; also refer to paragraph 91; paragraphs 77-80, 83, 86, prompting the user to utter specific information); and 
storing the ID for the user and a voiceprint model correspondingly in a voiceprint registration database (process in figure 11 and/or paragraph 91, “At step 368, the generator 98 proceeds to generate the voice print model for the user based on one or more of the user's utterances (reference voice prints).  At step 370, the voice print model is stored on database 80.  At step 372, the user's voice print model and personal password are associated with the user's enrolment identifier”).

process in figure 5 and/or paragraph 75, step 202 determines if the user is an already enrolled user or needs to be enrolled, and if the user needs to be enrolled, process in figure 6 is needed as discussed in paragraph 76 to determine the identity of the user).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomes in view of Clark et al. (USPG 2015/0039311, hereinafter referred to as Clark).

Regarding claims 1 and 17-18, Tomes discloses a method, device, and computer-readable storage medium for voiceprint creation and registration, wherein the method comprises: 
one or more processors (CPU in figures 2-4); 
memory/database in figures 2-4); 
the one or more programs, when being executed by the one or more processors, enable the one or more processors to implement a method for voiceprint creation and registration (CPU and memory including computer-executable instructions included in figures 2-4), wherein the method, device, and computer-readable storage medium, comprise: 
prompting to create a voiceprint and register the voiceprint (figure 11, steps 362-368, prompting the user to input a speech utterance used to create a voiceprint; also see figure 7).
using a text-related training method to create a voiceprint model for a user (process in figure 11, generate voiceprint model for the new user; also refer to paragraph 91; paragraphs 77-80, 83, 86, prompting the user to utter specific information); 
generating an ID for the user (paragraph 81 and/or figure 8, “… at step 310, the identity verifier 92 performs identity verification process 73.  If the identity of the user cannot be verified at step 350, the IVR system 50 connects the user to an operator for assistance at step 352.  However, if the user's identity has been successfully verified, the provider 94 assigns to the user an enrolment identifier at step 354”); and 
storing the ID for the user and the voiceprint model correspondingly in a voiceprint registration database (process in figure 11 and/or paragraph 91, “At step 368, the generator 98 proceeds to generate the voice print model for the user based on one or more of the user's utterances (reference voice prints).  At step 370, the voice print model is stored on database 80.  At step 372, the user's voice print model and personal password are associated with the user's enrolment identifier”).  
Tomes fails to explicitly disclose, however, Clark teaches training voice model when a device is enabled for a first time (paragraph 4 and 6, “When using a speech recognition-enabled device for the first time, the user may need to “train” the speech recognition software to recognize his or her voice” and “… it is advantageous for the user to train the trigger phrase recognizer for the user's voice. This allows the trigger phrase recognizer to adapt the trigger phrase recognition models to the user's voice, thus improving the trigger phrase recognizer accuracy, and also to employ speaker recognition to help reject the trigger phrase when it is spoken by a person other than the user. For these advantages to be realized the user must go through the enrollment process to adapt the trigger phrase model to the user's voice”). 
Since Tomes and Clark are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of training the voice recognizer when the device is enabled for the first time.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomes in view of Talhami.

claim 3, wherein the prompting to create a voiceprint and register comprises: using a text-related training method to create the voiceprint model for the user whose ID is not identified (paragraph 66, “The user may also be prompted by the system 102 to utter particular words, phrases or the like from time to time (i.e. at step 602) to assist in building a more complete set of models for that user”; also see paragraph 59 for text-dependent and text-independent training processes); wherein the using a text-related training method to create the voiceprint model for the user whose ID is not identified comprises: providing a registration character string to the user (paragraph 66, “The user may also be prompted by the system 102 to utter particular words, phrases or the like from time to time (i.e. at step 602) to assist in building a more complete set of models for that user”; also see paragraph 59 for text-dependent and text-independent training processes); receiving speech information of the user reading the registration character string (paragraph 66, “The user may also be prompted by the system 102 to utter particular words, phrases or the like from time to time (i.e. at step 602) to assist in building a more complete set of models for that user”; also see paragraph 59 for text-dependent and text-independent training processes); determining a gender tag for the user according to a gender classifier and speech (paragraph 63, “… an evaluation of the sample (which involves acoustically processing the sample employing both female and male models and determining the gender based on the resultant authentication score i.e. a higher score with a male model denotes a male speaker, while a higher score using the female model denotes a female speaker)”); and generating the voiceprint model for the user paragraph 63, generating voice model based on male/female classification).  
Since Tomes and Talhami are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of text-dependent training process to generate voiceprint for the speaker identification system.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tomes in view of Clark, and further in view of Talhami et al. (USPG 2015/0019220, hereinafter referred to as Talhami).

Regarding claims 2, Tomes fails to explicitly disclose, however, Talhami teaches the method for voiceprint creation and registration according to claim 1, wherein the using a text-related training method to create a voiceprint model for a user comprises the following sub-steps: providing a registration character string to the user (paragraph 66, “The user may also be prompted by the system 102 to utter particular words, phrases or the like from time to time (i.e. at step 602) to assist in building a more complete set of models for that user”; also see paragraph 59 for text-dependent and text-independent training processes); receiving speech information of the user reading paragraph 66, “The user may also be prompted by the system 102 to utter particular words, phrases or the like from time to time (i.e. at step 602) to assist in building a more complete set of models for that user”; also see paragraph 59 for text-dependent and text-independent training processes); determining a gender tag for the user according to a gender classifier and speech (paragraph 63, “… an evaluation of the sample (which involves acoustically processing the sample employing both female and male models and determining the gender based on the resultant authentication score i.e. a higher score with a male model denotes a male speaker, while a higher score using the female model denotes a female speaker)”); and generating a voiceprint model for the user according to the gender tag and speech (paragraph 63, generating voice model based on male/female classification).  
Since the modified Tomes and Talhami are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of text-dependent training process to generate voiceprint for the speaker identification system.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tomes in view of Cronin et al. (USPG 2018/0358113, hereinafter referred to as Cronin).

paragraph 30, “… determine if the patient has an existing medical record stored in the cloud network”); if yes, identifying an ID for the user who sends the speech request according to the speech request and in a voiceprint recognition manner (paragraph 30, “the paramedic tries to access the patient's medical record by saying "access medical record" to allow the health monitoring system to verify the paramedic's identity via a voice recognition module. When the health monitoring system has authenticated the paramedic’s voice,it then retrieves the patient's medical record from the cloud network and displays the patient's medical record to the paramedic”).  
Since the modified Tomes and Cronin are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of voice authenticating a user before granting access to records stored in the cloud network.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Summerfield (USPG 2016/0372116) teaches gender, TD prompt for creating voiceprint.  Aley-Raz et al. (USPG 2010/0131273) teaches a method of liveness detection utilizing voice biometrics.  Gunn et al. (USPG 2015/0032451) teach a method for voice recognition training.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUYEN X VO/Primary Examiner, Art Unit 2656